Citation Nr: 1113959	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-46 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1964. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On his July 2008 Notice of Disagreement, the Veteran appealed denials of his claims for service connection for both bilateral hearing loss and tinnitus.  Service connection for tinnitus was granted in an October 2009 rating decision.  As this represents a complete grant of the benefits sought on appeal, this issue is no longer before the Board.  


FINDING OF FACT

The medical evidence of record indicates that the Veteran's current bilateral hearing loss is less likely than not related to his in-service noise exposure.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Sensorineural hearing loss, however, may be presumed to have been incurred in service, if it becomes manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in-service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In the present case, the Veteran contends that the bilateral hearing loss from which he suffers today is causally related to his active duty noise exposure.  The Veteran's claim must be denied, however, as there is no showing that such noise exposure resulted in the Veteran's current hearing loss.  

First, the Board acknowledges that the Veteran is currently suffering from bilateral hearing loss.  The Veteran underwent a VA audio examination in September 2009.  The examiner found that the Veteran suffers from normal to moderately severe sensorineural hearing loss in his right ear, and normal to severe sensorineural hearing loss in his left ear.  

The Board also concedes that the Veteran was exposed to acoustic trauma during his active service.  The Veteran's records reflects that he served in the United States Army with the 25th Infantry Division.  Though his military occupational specialty is not one generally associated with acoustic trauma, in various letters to the RO, the Veteran described his weapons training during which he did not have hearing protection.  Given that the Board finds the Veteran to be competent to report this noise exposure and that the Board finds his reports to be credible, the Board shall concede that the Veteran was exposed to acoustic trauma during his active service.

The Veteran's claim fails, however, because the medical evidence of record does not indicate a causal link between his current hearing loss and his in-service noise exposure.  In the Veteran's September 2009 VA examination, the examiner concluded that the Veteran's bilateral hearing loss is less likely than not caused by or a result of his active service.  The examiner wrote that the Veteran's claims file indicated normal hearing both at enlistment and at separation.  The examiner further stated that medical research states that there is no evidence to support the delayed onset of noise induced hearing loss.  

The Board notes that while the examiner did not discuss whether the Veteran's hearing deteriorated in service, since the hearing evaluations conducted therein showed the Veteran's hearing to be within the normal range, such discussion was not necessary.  See Hensley v. Brown, 5 Vet. App. 155 (1993), regarding the threshold for normal hearing as zero decibels to 20 decibels, with higher threshold levels indicative of some degree of hearing loss.  Id. at 157. 

In this case, a review of the Veteran's service treatment records indicates that he had no threshold loss above 20 decibels.

The Veteran's September 1961 enlistment examination recorded the following audiometric findings, adjusted to ISO units: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
 
5
LEFT
5
5
5
 
-5

The Veteran's August 1964 separation examination recorded the following audiometric findings, adjusted to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
15
15
20

There is no other medical evidence in the file regarding the relationship between the Veteran's current bilateral hearing loss and the acoustic trauma he suffered in service.  The Veteran himself has stated that he believes that there is a nexus between the two.  The Board recognizes the sincerity of the argument advanced by the Veteran that his hearing loss is service related.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Hearing loss, however, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. To the extent that the Veteran speaks to the diagnosis and causation of his bilateral hearing loss, the Board finds that he is not competent to do so and will not consider his testimony for these purposes. See Espiritu, 2 Vet. App. at 494-95.

Also, in making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000). Here, the earliest existing evidence of the Veteran's complaining of or seeking treatment for his bilateral hearing loss comes from a November 2007 VA audiology note, more than forty years after his separation from the Army.  The Board finds this more than four decade lag to be at least suggestive of the fact that his current hearing loss is not related to his active duty service.

The Veteran has questioned why he could be service connected for tinnitus but not for his bilateral hearing loss.  The examiner's opinion explained, however, that while medical literature indicates that noise exposure can lead to tinnitus, that same literature does not support delayed onset of noise induced hearing loss.  

There is also no evidence that the Veteran's hearing loss deteriorated to a compensable point within one year of the Veteran's active service.  As noted above, however, there is no evidence that the Veteran suffered from hearing loss to a compensable degree within one year of his active service.  Absent this evidence, service connection on a presumptive basis is not warranted.  

In summary, the Board finds that the medical evidence of record does not indicate that the Veteran's current bilateral hearing loss is at least as likely as not related to his in-service noise exposure.  The Board also finds that there is no evidence that the Veteran's hearing loss deteriorated to a compensable point within a year of separation from active service.  Accordingly, the Board concludes that the criteria for service connection for the Veteran's current bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was also afforded a VA compensation and pension examination germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied. 

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


